Case 1:18-cr-00681-WFK Document 163 Filed 09/13/19 Page 1 of 1 PageID #: 4703



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                           No. 18-cr-681 (S-1) (WFK)

              v.                                    NOTICE OF DEFENDANT JEAN
                                                    BOUSTANI’S MOTION IN LIMINE
 JEAN BOUSTANI, et al.,                             TO PRECLUDE THE TESTIMONY
                                                    OF KARL N. SNOW, PH.D
              Defendants.



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

September 13, 2019, Defendant Jean Boustani, by his attorneys, moves before the Honorable

William F. Kuntz of the United States District Court for the Eastern District of New York, 225

Cadman Plaza East, Brooklyn, New York, for an Order granting Defendant’s Motion in Limine

to Preclude the Testimony of Karl N. Snow, Ph.D.


Dated: September 13, 2019
       New York, New York


                                     By:    /s/ Michael S. Schachter
                                            Michael S. Schachter
                                            Randall W. Jackson
                                            Casey E. Donnelly
                                            Philip F. DiSanto
                                            787 Seventh Avenue
                                            New York, New York 10019-6099
                                            Phone: (212) 728-8000
                                            Email: mschachter@willkie.com

                                            Attorneys for Defendant Jean Boustani
